Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim 36 recites “means for performing an encoding process …” which has a corresponding structure as seen in Fig. 9 Polar Encoding Component 910

Claim 36 recites “means for puncturing bits from the set of coded bits according to a first puncturing pattern to obtain a first subset of the set of coded bits” which has a corresponding structure as seen in Fig. 9 Initial Pattern Determination 930 and Bit Puncturing Component 915.  

Claim 36 recites “means for transmitting …” which has a corresponding structure as seen in Fig. 9 Transmission Component 920

Claim 36 recites “means for puncturing bits from the set of coded bits according to a second puncturing pattern to obtain a second subset of the set of coded bits” which has a corresponding structure as seen in Fig. 9 Punctured Index Manipulation 925 and Bit Puncturing Component 915.  .  

  

Claim 39 recites “means for determining…”, “means for identifying…”, “means for flipping” and “means for converting…” which has a corresponding structure as seen in Fig. 9 Punctured Index Manipulation 925.  

Claim 40 recites “means for puncturing bits……” which has a corresponding structure as seen in Fig. 9 Bit Puncturing Component 915.  

Claim 41 recites “means for determining…”, “means for identifying…”, “means for flipping” and “means for converting…” which has a corresponding structure as seen in Fig. 9 Punctured Index Manipulation 925.  

Claim 42 recites “means for puncturing bits……” which has a corresponding structure as seen in Fig. 9 Bit Puncturing Component 915.  

Claim 43 recites “means for determining the first puncturing pattern based at least in part on a size of the set of information bits, a size of the set of coded bits, a size of the first subset of the set of coded bits, or a combination thereof” which has a corresponding structure as seen in Fig. 9 Initial Pattern Determination 930



The Examiner believes that the above limitation invokes USC 112, 6th paragraph and has a corresponding structure and algorithm as seen in the Applicant’s specification in Figure 9.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

Allowable Subject Matter

Claims 1-2, 4-10, 24-25, 27-28, 31-37, 39-45 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior arts of record do not disclose “a method for wireless communications, comprising: performing an encoding process according to a polar code on a set of information bits to determine a set of coded bits; puncturing bits from the set of coded according to a first puncturing pattern to obtain a first subset of the set of coded bits, the first puncturing pattern comprising a first set of binary representations, wherein each binary representation of the first set of binary representations comprises a set of binary bits corresponding to a bit index to puncture according to the first puncturing pattern; transmitting the first subset of the set of coded bits in a first transmission; flipping, for the each binary representation of the first set of binary representations, a binary state for a bit of the set of binary bits corresponding to a first binary bit index across the first set of binary representations, the flipping resulting in a second set of binary representations; puncturing bits from the set of coded bits according to a second puncturing pattern to obtain a second subset of the set of coded bits, wherein the second puncturing pattern is derived from the first puncturing pattern based at least in part on the flipping, and wherein the second puncturing pattern comprises the second set of binary representations; and transmitting the second subset of the set of coded bits in a second transmission” as recited in claim 1 and in similar claims 24, 38 and 45.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189. The examiner can normally be reached Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thien Nguyen/           Primary Examiner, Art Unit 2111